Citation Nr: 9934877	
Decision Date: 12/14/99    Archive Date: 12/16/99

DOCKET NO.  96-40 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased (compensable) rating for 
residuals of a left pneumothorax.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1960 to 
January 1964.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an April 1996 rating 
decision by the Philadelphia, Pennsylvania RO.  This case was 
before the Board in June 1998 when it was remanded for 
additional development.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim for an increased rating for residuals of 
a left pneumothorax has been obtained by the RO.

2.  The veteran's service-connected left pneumothorax is 
currently asymptomatic; the veteran does not have any lung 
disability currently which has been found to be related to 
the service-connected left pneumothorax.


CONCLUSION OF LAW

The criteria for a compensable rating for the veteran's 
service-connected residuals of a left pneumothorax have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.97, Diagnostic Code 6814 (1996); 38 C.F.R. § 4.97, 
Diagnostic Code 6843 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records note that the veteran 
had a spontaneous left pneumothorax in May 1960.  He was 
treated and hospitalized until June 1960, when he was noted 
to be asymptomatic.  A January 1964 separation examination is 
negative for complaints or findings related to a left 
pneumothorax.  A July 1986 VA examination report notes a 
history of left pneumothorax in 1960 and 1985.  Upon 
examination, the lungs were clear to A&P, with rare rales at 
the left base.  Pulmonary function studies revealed moderate 
lung restriction and no airway obstruction.  X-rays of the 
chest revealed no active disease.  Diagnosis was status post-
pneumothorax, lungs now re-expanded.  By rating decision 
dated in September 1986, the RO granted service connection 
for residuals of a left pneumothorax, evaluated as 
noncompensable.

In February 1996, the veteran filed a claim for an increased 
rating for his service-connected residuals of a left 
pneumothorax.  VA treatment records dated from 1995 to 1996 
note that the veteran was seen on several occasions with 
various complaints.  No complaints or findings related to 
residuals of a left pneumothorax were noted.

An April 1996 VA examination report notes the veteran's 
complaints of shortness of breath and congestion.  The 
veteran reported no complaints of pain.  He indicated that he 
has smoked one pack of cigarettes per day for thirty years.  
Upon examination, the was no evidence of malignancy and no 
structural changes to the  lungs.  FEV-1 was 74 percent 
predicted pre-drug and 72 percent predicted post-drug.  FEV-
1/FEC was 132 percent predicted pre-drug and 130 percent 
predicted post-drug.  Diffusion capacity was 0; the examiner 
noted that there was probably some technical error.  Chest x-
rays revealed clear lungs, a linear scar in the left lower 
lobe, and no pleural effusion or pulmonary vascular 
congestion.  Mediastinum and hilar areas were unremarkable; 
the visualized osseous structures were unremarkable.  No 
active inflammatory process was noted in the lungs.  
Impression was moderate restrictive disease of the bilateral 
lungs and marked decrease in diffusion capacity, not related 
to scarring from pneumothorax.

Pursuant to the Board's June 1998 Remand, the RO obtained VA 
treatment records dated from 1994 to 1998.  These treatment 
records note that the veteran was seen on several occasions 
with various complaints; many of these records are 
duplicative of treatment records previously submitted.  A 
December 1996 x-ray report notes no active inflammatory 
process in the lungs.  The treatment records are negative for 
complaints or findings of residuals of a left pneumothorax.

A February 1999 VA examination report notes the veteran's 
complaints of dyspnea on exertion and productive cough with 
occasional sputum.  The veteran indicated that currently he 
was receiving no treatment for his respiratory complaints.  
Examination with negative for restrictive disease.  Pulmonary 
function studies revealed FEV-1 of 40 percent predicted pre-
drug and 38 percent predicted post-drug.  FEV-1/FVC was 44 
percent predicted pre-drug and 52 percent predicted post-
drug.  Chest x-rays revealed a small, somewhat triangular-
shaped density within the left lower lung field representing 
the appearance of a scar; no active disease was found.  In 
addition, x-rays showed probable hyperaeration of the lung 
fields suggesting chronic obstructive pulmonary disease.  
Impression was severe obstructive disease and moderate 
decrease in diffusion capacity.

Upon review of the February 1999 VA examination report, the 
RO referred the case to a VA pulmonary specialist for an 
opinion as to which of the veteran's symptoms, if any, are 
attributable to his service-connected left pneumothorax.  A 
June 1999 VA examination report notes that the veteran's c-
file was reviewed.  The examiner noted the February 1999 
examination findings and stated:

It is likely that the [veteran's] 
pulmonary emphysema is probably smoking 
related.  The [veteran] does have a 
history of chronic cigarette smoking of 
at least one pack to one pack and a-half 
per day for approximately twenty to 
thirty years.  The [veteran] did have a 
history of spontaneous pneumothorax in 
[April 1960], however, this spontaneous 
pneumothorax resolved with chest tube 
insertion and the lung apparently 
completely re-expanded.  The [veteran] 
developed, in [December 1985], a left-
sided tension pneumothorax which also was 
corrected with chest tube insertion and 
completely resolved.  There is no further 
evidence of residual pneumothorax.  The 
most recent x-ray of the chest on 
[February 5, 1999] showed no active 
disease.  There was evidence of 
hyperaeration that was consistent with 
chronic obstructive pulmonary disease.  
There was only a small triangular-shaped 
density in the left lower lung field 
which apparently represented a scar.

Impression is pulmonary emphysema, 
chronic obstructive pulmonary disease, 
probably smoking related, small somewhat 
triangular-shaped density within the left 
lower lung field which presents as the 
appearance of a scar.  This might have 
been related to prior chest tube 
insertion.  It is unlikely that the 
changes on the chest x-ray reflect 
residual from the [April 1960] 
pneumothorax which occurred in the 
military service on active duty.

Analysis

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107 (West 
1991).  That is, he has submitted a claim that is plausible-
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78 (1990), Proscelle v. Derwinski , 2 Vet. App. 629 (1992).  
Moreover, it appears that the evidence has been fully 
developed and the RO has complied with its duty to assist the 
veteran in the development of that evidence.  However, on the 
basis of the entire record, the Board finds that an increased 
rating is not warranted.

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  
Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski , 1 Vet. 
App. 589 (1991).

The Board has reviewed the veteran's claim for an increased 
evaluation for his service-connected residuals of a left 
pneumothorax in light of the history of the disability; 
however, where, as in this case, entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

During the course of the veteran's appeal, the regulations 
pertaining to nontuberculous diseases were revised.  At the 
time the veteran filed his claim for an increased rating, his 
service-connected residuals of a left pneumothorax were 
evaluated under 38 C.F.R. § 4.97 as in effect prior to 
October 7, 1996.  Applicable regulation provides that 
Diagnostic Code 6814, pneumothorax, is to be rated under the 
provisions of Diagnostic Code 6602, bronchial asthma.  Under 
the provisions of DC 6602, a 100 percent evaluation was 
warranted when the disorder was pronounced, characterized by 
asthmatic attacks very frequently with severe dyspnea on 
slight exertion between attacks, and marked loss of weight or 
other evidence of severe impairment of health.  A 60 percent 
evaluation was warranted when the disorder was severe, 
characterized frequent asthmatic attacks (one or more each 
week), marked dyspnea on exertion between attacks, only 
temporary relief by medication, and more than light manual 
labor precluded.  A 30 percent evaluation was warranted when 
the disorder was moderate, characterized by rather frequent 
asthmatic attacks (separated by only 10 to 14 day intervals) 
and moderate dyspnea on exertion between attacks.  A 10 
percent evaluation was warranted when the disorder was mild, 
characterized by paroxysms of asthmatic-type breathing 
several times each year and no clinical findings between 
attacks.  38 C.F.R. § 4.97, Diagnostic Code 6814 (1996).

Effective October 7, 1996, the rating criteria for 
nontuberculous diseases were revised and are now found at 
38 C.F.R. § 4.97 (1999).  The revised rating criteria 
provides that pneumothorax is to be rated under Diagnostic 
Code 6843.  Under the provisions of the new rating criteria, 
a 100 percent evaluation is warranted when pulmonary function 
studies show that FEV-1 is less than 40 percent of predicted 
value, or when the ratio of FEV-1 to FVC is less than 40 
percent, or when DLCO (SB) is less than 40 percent predicted, 
or when maximum exercise capacity is less than 15 ml/kg/min 
of oxygen consumption (with cardiac or respiratory 
limitation), or when there is cor pulmonale (right heart 
failure), or when there is right ventricular hypertrophy, or 
when there is pulmonary hypertension (shown by Echo or 
cardiac catheterization), or when there are episodes of acute 
respiratory failure, or when outpatient oxygen therapy is 
required.  A 60 percent evaluation is warranted when FEV-1 is 
40 to 55 percent predicted, or when the ratio of FEV-1 to FVC 
is 40 to 55 percent, or when DLCO (SB) is 40 to 55 percent 
predicted, or when maximum oxygen consumption is 15 to 20 
ml/kg/min (with cardiorespiratory limit).  A 30 percent 
evaluation is warranted when FEV-1 is 56 to 70 percent 
predicted, or when the ratio of FEV-1 to FVC is 56 to 70 
percent, or when DLCO (SB) is 56 to 65 percent predicted.  A 
10 percent evaluation is warranted when FEV-1 is 71 to 80 
percent predicted, or when the ratio of FEV-1 to FVC is 71 to 
80 percent, or when DLCO (SB) is 66 to 80 percent predicted.  
38 C.F.R. § 4.97, Diagnostic Code 6843 (1999).

With regard to both the new and old rating criteria, when the 
rating schedule does not provide a 0 percent evaluation for a 
specific diagnostic code, a noncompensable evaluation is 
assigned when the criteria for a compensable evaluation are 
not met.  38 C.F.R. § 4.31.

As the veteran's claim for an increased rating for a 
psychiatric disorder was pending when the regulations 
pertaining to psychiatric disabilities were revised, he is 
entitled to the version of the law most favorable to him.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In the case at hand, the veteran is currently assigned a 
noncompensable rating.  Regardless of whether the case is 
rated under the old or the revised criteria, the ultimate 
outcome is the same.  The criteria for a compensable rating 
have not been satisfied.  In arriving at this conclusion, it 
is recognized that the veteran has complained of shortness of 
breath and dyspnea on exertion; however, all the evidence of 
record, including 1999 VA examination reports, suggests that 
these symptoms are not related to the disability for which 
service connection is in effect.  Diagnoses of emphysema and 
chronic obstructive pulmonary disease have been attributed to 
smoking.  No evidence has been presented which relates the 
veteran's current respiratory symptoms to his service-
connected residuals of a left pneumothorax.  In fact, the 
evidence on file is devoid of any residuals of a left 
pneumothorax for many years.  Absent such findings or medical 
opinions from the doctors who have examined him over recent 
years, it is readily apparent that the evidence weighs 
heavily in favor of a denial of the claim.

In conclusion, the Board finds that the criteria for a 
compensable rating for the veteran's service-connected 
residuals of a left pneumothorax have not been met under 
either the old or new regulations concerning ratings for 
nontuberculous diseases.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine does not apply, and an increased rating must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App 49 (1990).


ORDER

Entitlement to an increased (compensable) rating for 
residuals of a left pneumothorax is denied.



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals



 

